Exhibit 10.1

 

PHOTOWORKS, INC.

CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT

THIS CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT (the "Agreement") is made
as of the 30th day of May, 2006 (the “Effective Date”) by and among PHOTOWORKS,
INC., a Washington corporation (the “Company”), and the purchasers identified on
the signature page hereof and included in Exhibit A hereto (the “Purchasers”).

RECITALS

A.           On the terms and subject to the conditions set forth herein, the
Company desires to issue and sell, and the Purchasers desire to purchase a
convertible note in the principal amount set forth opposite the Purchaser’s name
on Schedule 1 attached hereto and in substantially the form attached to this
Agreement as Exhibit A (the “Note”), which shall be convertible on the terms
stated therein into equity securities or Common Stock of the Company, par value
$0.01 per share (the “Common Stock”) as provided in the Note (the “Conversion
Shares”), and a warrant to purchase Common Stock of the Company, in
substantially the form attached to this Agreement as Exhibit B (the “Warrant”)
to purchase that number of shares of Common Stock indicated with respect to the
Purchaser on Schedule 1 attached hereto. The shares of Common Stock issuable
upon exercise of the Warrants shall be hereinafter referred to as the “Warrant
Shares”. The Note, the Warrants, the Warrant Shares, and the Conversion Shares
are collectively referred to herein as the “Securities”.

B.           Capitalized terms not otherwise defined herein shall have the
meanings set forth in the form of Note or Warrant, as applicable.

NOW, THEREFORE, the parties hereby agree as follows:

1.

PURCHASE AND SALE OF THE SECURITIES

Subject to the terms of this Agreement, the Purchasers hereby agree to purchase
from the Company and the Company agrees to sell and issue to the Purchasers a
Note in the principal amount set forth on Schedule 1 opposite the Purchaser’s
name and a Warrant to purchase that number of shares of Common Stock indicated
with respect to each Purchaser on Schedule 1.

2.

CLOSING

2.1  Closing Date. The closing of the purchase and sale of the Notes and
Warrants pursuant to this Agreement (the “Closing”) shall be held on the
Effective Date, or at such other time as the Company and the Purchasers shall
agree (the “Closing Date”). The Closing shall take place at the principal
executive offices of the Company located at 71 Columbia Street, Seattle, WA
98104. In the event there is more than one closing, the term “Closing” shall
apply to each such closing, unless otherwise specified herein.

2.2  Delivery at Closing. At Closing, the Company shall deliver to the
Purchasers the Notes and Warrants to be purchased by the Purchasers against (a)
payment of the purchase price

 

 

 

 

 

 

therefor by check payable to the Company or by wire transfer to a bank
designated by the Company, (b) delivery of counterpart signature pages to this
Agreement, and (c) delivery of a validly completed and executed IRS Form W-8 BEN
or IRS Form W-9, as applicable, establishing the Purchaser’s exemption from
withholding tax, which forms are attached to this Agreement as Exhibit C.

2.3  Use of Proceeds. The Company shall use the proceeds from the sale of the
Notes and Warrants for general corporate purposes.

3.

DEFINITIONS

For purposes of this Agreement the following terms shall have the following
meanings:

 

3.1

“Commission” means the Securities and Exchange Commission.  

 

 

3.2

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

3.3  “Intellectual Property” means patents, patent applications, trademarks,
service marks, mask works, trade names, copyrights, trade secrets, information,
proprietary rights and processes.  

3.4  “Incentive Plans” means collectively the Incentive Stock Option Plan as
amended and restated as of April 1, 1996, the 1987 Stock Option Plan, as amended
and restated as of April 1, 1996, the 1993 Employee Stock Purchase Plan, as
amended and restated as of May 31, 1995, the 1999 Employee Stock Option Plan
dated October 20, 1999, the 1999 Stock Incentive Compensation Plan, approved by
the Company’s board of directors on November 23, 1999 and as later amended, the
Nonqualified Stock Option Agreement between the Company and Philippe Sanchez
dated October 17, 2003 and the 2005 Equity Incentive Plan.

3.5    “Investor Rights Agreement” means the Investor Rights Agreement between
the Company and the Purchasers dated as of the Closing Date.

3.6   “Material Adverse Event” means any change, event or effect that is
materially adverse to the general affairs, business, operations, assets,
condition (financial or otherwise) or results of operations of the Company and
its Subsidiaries taken as a whole; provided, however, that the following shall
not be taken into account in determining a “Material Adverse Event”: (a) any
adverse change, event or effect that is directly attributable to conditions
affecting the United States economy generally unless such conditions adversely
affect such party in a materially disproportionate manner, and (b) any adverse
change, event or effect that is directly attributable to conditions affecting
the Company’s industry generally, unless such conditions adversely affect such
party in a materially disproportionate manner.  

 

3.7

“Material Contracts” has the meaning ascribed to such term in Section 6.12.  

3.8  “Post-Recap Investor Rights Agreement” means the Amended and Restated
Investor Rights Agreement dated February 16, 2005.

 

 

2

 

 

 

 

3.9        “Schedule of Exceptions” means the schedule of exceptions to the
representations and warranties of the Company in Section 6.

3.10      “Securities Act” means the Securities Act of 1933, as amended and the
rules and regulations of the Commission promulgated thereunder.

 

3.11

“SEC Reports” has the meaning ascribed to such term in Section 6.21.

3.12        “Subsidiary” means any corporation, partnership or other entity more
than 50% of whose equity interests (measured by virtue of voting rights) in the
aggregate is owned by the Company or which is otherwise controlled by or under
common control with the Company.  

3.13       “Transactional Agreements” means this Agreement, the Note, the
Warrant and the Investor Rights Agreement.

4.

PURCHASER'S CLOSING CONDITIONS

4.1  Purchaser's Closing Conditions. The Purchasers’ obligation to purchase the
Notes and Warrants are subject to the fulfillment as of Closing of the following
conditions, any of which the Purchasers may waive in accordance with the terms
hereof:

(a)  Representations and Warranties True. The Company’s representations and
warranties set forth herein in Section 6 below shall be true and correct when
made and shall be true and correct in all material respects as of such Closing
as if made on and as of such date, except for representations qualified by
materiality, which shall be correct in all respects.

(b)  Compliance with Covenants. The Company shall have performed and complied
with all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or at the Closing.

(c)  Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and Warrants pursuant to this Agreement shall be duly obtained and effective as
of such Closing, other than notice filings in accordance with state securities
law that may be filed post-Closing.

(d)  Officers Certificate. At the Closing, the President and Chief Executive
Officer of the Company shall deliver to the Purchaser a certificate in form and
substance satisfactory to Purchaser certifying as to: (i) resolutions of the
Company’s Board of Directors authorizing and approving all matters in connection
with this Agreement and the transactions contemplated hereby; (ii) the Company’s
by-laws in effect as of the Closing; (iii) the Company’s Articles of
Incorporation, as amended in full force and effect as of the Closing; (iv) the
satisfaction of the conditions set forth in Sections 4.1(a), (b) and (c) above.

 

 

3

 

 

 

 

(e)    Opinion of the Company’s Counsel. The Purchaser shall have received from
Heller Ehrman LLP, legal counsel for the Company, an opinion dated the Closing
Date, in the forms attached as Exhibit 4.1(f).

5.

COMPANY'S CLOSING CONDITIONS

5.1         Company’s Closing Conditions. The obligations of the Company under
Section 1 of this Agreement are subject to the fulfillment at or before Closing
of each of the following conditions, any of which may be waived in writing by
the Company.

(a)  Representations and Warranties True. The representations and warranties of
the Purchaser contained in Section 7 shall be true in all material respects on
and as of the Closing with the same effect as if made on and as of the Closing.

(b) Performance. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchaser on or prior to the Closing shall have
been performed or complied with in all material respects.

(c) Payment of Purchase Price. The Purchasers shall have delivered to the
Company in accordance with Section 2 the purchase price for the Notes and
Warrants, as applicable, as set forth on Schedule 1 hereto.

6.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY TO PURCHASER.

Except as set forth in the Schedule of Exceptions, the Company hereby represents
and warrants to the Purchaser that:

 

6.1

Corporate Organization and Authority.  The Company:

(a)  is a corporation duly organized and validly existing under the laws of the
State of Washington;

(b)  has the corporate power and corporate authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted;

(c)  is qualified as a foreign corporation in all jurisdictions in which such
qualification is required, other than those jurisdictions in which its failure
to so qualify would not constitute a Material Adverse Event; and

(d)  by-laws and Articles of Incorporation, as amended, both in the form
delivered to the Purchaser, are in full force and effect as of the Closing Date.

6.2  Capitalization. Immediately prior to the Closing, the authorized capital of
the Company consists of:

 

 

4

 

 

 

 

(a)  Preferred Stock. 2,000,000 shares of Preferred Stock, $0.01 par value, of
which 105,000 shares have been designated Series RP Preferred Stock (none of
which are outstanding), 15,000 shares have been designated as Series A Preferred
Stock (none of which are outstanding, and 36,830 shares have been designated as
Series B Preferred Stock (none of which are outstanding).

(b)  Common Stock. 101,250,000 shares of Common Stock, $0.01 par value, of which
19,794,672 shares are duly and validly issued (including, without limitation,
issued in compliance with applicable federal and state securities laws), fully
paid, and nonassessable.

(c)  Other Securities. As of the Closing Date, the Company will have reserved
for issuance: (i) 1,460,038 shares of Common Stock for issuance upon exercise of
the warrants listed in the Schedule of Exceptions; (ii) 4,495,100 shares of
Common Stock for issuance under the Company’s Incentive Plans; (iii) the shares
of Common Stock that will be reserved for issuance upon conversion of the Notes;
and (iv) 1,000,000 shares of Common Stock for issuance upon exercise of the
Warrants. Except for (x) the shares of Common Stock reserved for issuance as
described in clauses (i) through (iv) above, (y) the Post-Recap Rights
Agreement; and (z) the Investor Rights Agreement, there are no outstanding
rights of first refusal, registration rights, preemptive rights or other
securities, rights, warrants, options, conversion privileges, subscriptions, or
other instruments or agreements, either directly or indirectly, to purchase or
otherwise acquire or issue or convertible into or exercisable for any equity
securities of the Company or with any holders of any of the Company’s
securities.

6.3  Subsidiaries. The Company does not presently own, have any investment in,
or control, directly or indirectly, any Subsidiaries or other entities, other
than the following Subsidiaries: Seattle FilmWorks Manufacturing Company,
OptiColor, Inc. and PhotoWorks Digital Imaging, Inc. Each of the Subsidiaries:

(a)  is duly organized, validly existing and in good standing in the state of
its incorporation;

(b)  has the corporate power and corporate authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted; and

(c)  is qualified as a foreign corporation in all jurisdictions in which such
qualification is required, other than those jurisdictions in which its failure
to qualify would not constitute a Material Adverse Event.

6.4  Corporate Power. The Company will have on the Closing Date all requisite
legal and corporate power and authority to execute and deliver the Transactional
Agreements, to issue the Notes and the Conversion Shares, to issue and sell the
Warrants hereunder, to issue the Warrant Shares upon exercise of the Warrants,
and to carry out and perform its obligations under the terms of the
Transactional Agreements.

 

 

5

 

 

 

 

6.5  Financial Statements. The audited financial statements of the Company as of
and for the period ended September 24, 2005 and the unaudited financial
statements of the Company as of and for the period ended March 24, 2006, both as
contained in the SEC Reports (collectively, the “Financial Statements”) are
complete and correct in all material respects, have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods indicated and fairly present the Company’s financial
position as of those dates and the results of operations and changes in its
financial position for such periods then ended. Except as set forth in the
Financial Statements, the Company has no material liabilities except for current
liabilities incurred in the ordinary course of business subsequent to March 24,
2006 which are not, either individually or in the aggregate, materially adverse
to the Company. The Company has no material contingent obligations which are not
disclosed in the SEC Reports. Each of the Company and its subsidiaries maintains
systems of internal accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) and has no reason to believe that they will not be effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the Commission, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate to allow timely decisions regarding required disclosure.

6.6  Authorization.  All corporate action on the part of the Company, its
officers and directors necessary for the authorization, execution, delivery, and
performance of all obligations under the Transactional Agreements has been
taken. The Transactional Agreements constitute legally binding and valid
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that such enforcement may be subject to applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
conveyance or other laws relating to or affecting the rights of creditors
generally, and such enforcement may be limited by equitable principles of
general applicability.

6.7  Valid Issuance. The Note and the Warrants, when issued, sold, and delivered
in accordance with the terms and for the consideration expressed in this
Agreement, will be duly and validly issued (including, without limitation,
issued in compliance with applicable federal and state securities laws and
without violation of applicable usury laws) fully-paid and non-assessable. The
Common Stock issuable upon conversion of the Note and Warrant Shares have been
duly and validly reserved and, assuming the Common Stock is issued in accordance
with the Note and the Articles of Amendment, respectively, and the Warrant
Shares are issued in

 

 

6

 

 

 

accordance with the terms of the Warrants, will be duly and validly issued
(including, without limitation, issued in compliance with all applicable federal
and state securities laws) fully-paid and non-assessable and will be free of any
liens or encumbrances other than any liens or encumbrances created by or imposed
thereon by the holders; provided, however, that the Notes, the Conversion
Shares, the Warrants and the Warrant Shares may be subject to restrictions on
transfer under state and/or federal securities laws. The Shares, the Conversion
Shares and the Warrant Shares are not subject to any preemptive rights or rights
of first refusal.

6.8  Changes in Condition. Except as specifically set forth in this Agreement or
in the SEC Reports, since March 24, 2006, (a) the Company has not entered into
any transaction which was not in the ordinary course of business, (b) there has
been no Material Adverse Event, (c) the Company has not incurred any material
tax liability, (d) there has been no resignation or termination of employment of
any executive officer or key employee of the Company and the Company does not
know of any impending resignation or termination of employment of any such
officer or key employee, (e) there has been no labor dispute involving the
Company or any of its respective employees and, to the Company’s knowledge, none
is pending or threatened, (f) there has been no waiver by the Company of a
valuable right or of a debt owing to the Company, (g) there has not been any
satisfaction or discharge of any material lien, claim or encumbrance or any
payment of any material obligation by the Company except in the ordinary course
of business, (h) there has been no direct or indirect loans made by the Company
to any shareholder, employee, officer or director of the Company, other than
advances made in the ordinary course of business, (i) there has been no material
change in any compensation arrangement or agreement with any executive officer,
director, key employee or shareholder, (j) the Company has not declared or paid
any dividend or other distribution of assets of the Company, (k) there has not
been any sale, assignment or transfer of any Intellectual Property, (l) the
Company has not incurred, assumed or guaranteed any debt, obligation or
liability except for immaterial amounts and for current liabilities incurred in
the ordinary course of business which are not, in the aggregate, material, and
(m) there has not been any change in a Material Contract to which the Company is
a party or by which it is bound which would result in a Material Adverse Event
and to the knowledge of the Company no other fact or event is likely to occur,
with or without the passage of time, which could reasonably be expected to
result in a Material Adverse Event.

6.9  Litigation. There is no action, proceeding, or, to the Company’s knowledge,
investigation pending or threatened, or any basis therefor known to the Company
to which the Company or any Subsidiary is a party or by which its or their
assets are bound. There is no judgment, decree, or order of any court in effect
against the Company and the Company is not in default with respect to any order
of any governmental authority to which the Company is a party or by which it is
bound. There is no action, suit, proceeding, or investigation by the Company
currently pending or which the Company presently intends to initiate.

 

6.10

Patents and Other Proprietary Rights.

(a)  To the Company’s knowledge, the Company has sufficient title and ownership
of or sufficient right to use all Intellectual Property necessary for its
business as now conducted, and believes it can obtain, on commercially
reasonable terms, any additional rights necessary for its business as
contemplated at the Closing.

 

 

7

 

 

 

 

(b)  No claims have been asserted by any person with respect to the validity of
the Company’s ownership or right to use the Intellectual Property.

(c)  The Company does not have any knowledge of, and the Company has not given
or received any notice of, any pending conflicts with or infringement of the
rights of others with respect to any Intellectual Property or with respect to
any license of Intellectual Property which are material to the business of the
Company.

(d)  No action, suit, arbitration, or legal, administrative or other proceeding,
or investigation is pending, or, to the best knowledge of the Company,
threatened, which involves any Intellectual Property and the Company is not
subject to any judgment, order, writ, injunction or decree of any court or any
Federal, state, local, foreign or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, or any
arbitrator, and has not entered into or is not a party to any contract which
restricts or impairs the use of any such Intellectual Property in a manner which
would result in Material Adverse Event.

(e)  The Company has not entered into any consent, indemnification, forbearance
to sue or settlement agreement with respect to Intellectual Property other than
in the ordinary course of business or which does not restrict its business as
presently proposed to be conducted.

(f)   The Company is not aware that any of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would conflict with the Company’s business as
proposed to be conducted.

(g)  The Company has not received any communications alleging that the Company
or its employees has violated or infringed any of the patents, trademarks,
service marks, trade names, copyrights, or trade secrets, or any proprietary
rights of any other person or entity.

(h)  The Company has taken reasonable measures to protect the value (and, to the
extent applicable, the confidentiality and security) of all Intellectual
Property used in its products, services and business. The Company has taken
reasonable steps to ensure that employees and consultants who, either alone or
in concert with others, developed, invented, discovered, derived, programmed or
designed Intellectual Property, or who have knowledge of or access to
information about Intellectual Property, have entered into an Employee
Confidentiality, Inventions, and Non-Competition Agreement.

 

6.11

Taxes.

(a)  (i) All federal, state, local, and foreign tax returns required to be filed
by the Company have been timely filed and are true in all material respects and
(ii) (A) all taxes, assessments, fees, and other governmental charges upon the
Company, or upon any of its properties, income, or franchises, shown in such
returns to be due and payable, (B) any assessments, penalties or interest
imposed, and (C) to the Company’s knowledge, all other

 

 

8

 

 

 

taxes due and payable by the Company, have been paid or will be paid prior to
the time they become delinquent.

(b)  The Company has not been advised (i) that any of its tax returns have been
or are being audited as of the date hereof or (ii) of any deficiency in
assessment related to its federal, state or other taxes. The Company has not
agreed to any extension of or waived any statute of limitations relating to any
taxes or such other payments. The Company has no knowledge of any liability for
any tax to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for.

 

6.12

Company’s Contracts.

(a)  Legality of Contracts. Except as disclosed in the SEC Reports, the Company
is not a party to or bound by any contract, commitment or understanding which
(i) is a material contract (as defined in Item 601(b)(10) of Regulation S-K of
the Commission) which is to be performed after the date of this Agreement,
(ii) involves a license or grant of rights to or from the Company involving
Intellectual Property applicable to the business of the Company, (iii) contains
provisions restricting the development, manufacture or distribution of the
Company’s products or services, or (iv) provides indemnification by the Company
with respect to infringements of proprietary rights to which the Company or any
Subsidiary is a party (all of such types of contracts, communications and
understandings, collectively “Material Contracts”). All such contracts and
agreements are legally binding, valid, and in full force and effect in all
material respects.

(b)  Dividends; Indebtedness. Except as disclosed in the SEC Reports, since the
date of the Financial Statements, the Company has not (i) incurred, in the
aggregate, any indebtedness for money borrowed in excess of $150,000, (ii) made
any loans or advances to any person, other than ordinary advances for travel
expenses, (iii) sold, exchanged or otherwise disposed of any of its assets or
rights or entered into any agreement or arrangement with respect thereto, other
than the sale of its inventory in the ordinary course of business, or
(iv) declared or paid any dividends, or authorized any distribution upon or with
respect to any class or series of its capital stock.

6.13      Compliance With Other Agreements. The Company is not in violation of
(i) any term or provision of its articles of incorporation or bylaws, each as in
effect as of the Closing, (ii) any material term or provision of any Material
Contract (iii) to the Company’s knowledge, any decree, order, statute, rule or
regulation applicable to the Company, in each case, or in the aggregate, the
violation of which would constitute a Material Adverse Event. The execution,
delivery and performance of the Transactional Agreements by the Company will not
result in any violation of, be in conflict with, or constitute a default under,
with or without the passage of time or the giving of notice:

 

(a)

any provision of the Company’s articles of incorporation or bylaws;

(b)  any provision of any judgment, decree or order to which the Company is a
party or by which it is bound;

 

 

9

 

 

 

 

(c)  any contract, agreement or commitment to which the Company or any
Subsidiary is a party or by which any of their respective assets are bound; or

(d)  to the Company’s knowledge, any statute, rule or governmental regulation
applicable to the Company.

6.14      Employees. The Company believes its relations with its employees are
satisfactory. The Company’s employees are not represented by any labor unions
nor, to the Company’s knowledge, is any union organization campaign in progress.
The Company is not aware that any of its executive officers or key employees
intends to terminate employment nor does the Company have any present intention
to terminate the employment of any thereof.

6.15      Transactions with Affiliates. Except as disclosed in the SEC Reports
or as contemplated by this Agreement or the Recapitalization Proposal, no
employee, officer, or director of the Company or member of his or her immediate
family is indebted to the Company, nor is the Company indebted (or committed to
make loans or extend or guarantee credit) to any of them other than (i) for
payment of salary and services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of the Company, and (iii) for other standard
employee benefits made generally available to all employees (including stock
option agreements outstanding under any Incentive Plans). To the Company’s
knowledge, none of such persons has any direct or indirect ownership interest in
any firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation that competes
with the Company, except that employees, officers, or directors of the Company
and members of their immediate families may own stock in publicly traded
companies that may compete with the Company. No member of the immediate family
of any officer or director of the Company is directly or indirectly interested
in any Material Contract with the Company. Except for agreements between the
Company and its employees pertaining to the terms of their employment or the
purchase of shares of Common Stock under the Incentive Plans or as contemplated
by this Agreement or the Recapitalization, there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors or affiliates.

6.16       Governmental and Third Party Consents. Subject to the accuracy of the
Purchaser’s representations in Section 7 of this Agreement, no consent,
approval, order, or authorization of, or registration, qualification,
designation, declaration, or filing with, any federal, state, local, or
provincial governmental authority on the part of the Company is required in
connection with the entering into of any of the Transactional Agreements or the
issuance and sale of the Note, the Common Stock issuable upon conversion of the
Note, the Warrants or the Warrant Shares or the consummation of the transactions
contemplated by this Agreement and the other Transactional Agreements, except as
may be required for the Recapitalization and filings required by federal and
state securities laws.

6.17      Compliance with Laws; Permits. To its knowledge, the Company is not in
violation of any applicable statute, rule, regulation or restriction of any
government, administrative agency or instrumentality in respect of the conduct
of its business or the ownership of its properties. The Company has all material
franchises, permits, licenses, and any similar governmental authority necessary
for the conduct of its business as now being conducted

 

 

10

 

 

 

by it and as currently proposed to be conducted. The Company is not in default
under any of such franchises, permits, license, or other similar authority.

6.18       Registration Rights. Except as required pursuant to the Post-Recap
Rights Agreement, the Company is not presently under any obligation, and has not
granted any rights to register any of the Company’s presently outstanding
securities or any securities that may hereinafter be issued under the Securities
Act.

6.19       Offering. Assuming the accuracy of the representations and warranties
of the Purchaser contained in Section 7 hereof, the offer, sale and issuance of
the Notes, the Conversion Shares, the Warrants and the Warrant Shares will be
exempt from the registration requirements of the Securities Act and will have
been registered or qualified or are exempt from registration and qualification
under the registration, permit or qualification requirements of all applicable
state securities laws. Neither the Company nor any agent on its behalf will take
any action that would cause the loss of any such exemption.

6.20       Brokers and Finders. The Company has not retained any investment
banker, broker or finder in connection with the transactions contemplated by
this Agreement.

6.21       SEC Reports. As of May 30, 2006, the Company had filed with the
Commission all required forms, reports, registration statements and documents
required to be filed by it with the Commission and made all disclosures required
by the Securities Act or the Exchange Act (collectively, the “SEC Reports”), all
of which complied as to form when filed in all material respects with the
applicable provisions of the Securities Act and the Exchange Act, as the case
may be. As of their respective dates the SEC Reports (including all exhibits and
schedules thereto and documents incorporated by reference therein) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

6.22      Environmental. Except as would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Event and to the best of
the Company’s knowledge, (A) the Company is and in the past at all times has
been in compliance with all applicable Environmental Laws (as defined below),
(B) the Company has all permits, authorizations and approvals required under any
applicable Environmental Laws and is in compliance with the requirements of such
permits authorizations and approvals, and (C) there are no pending or, to the
best knowledge of the Company, threatened Environmental Claims against the
Company. For purposes of this Section 6.22 references to the “Company” include
its Subsidiaries and all of its and their respective predecessors.

For purposes of this Agreement, the following terms shall have the following
meanings: “Environmental Law” means any United States (or other applicable
jurisdiction’s) Federal, state, local or municipal statute, law, rule,
regulation, ordinance, code, policy or rule of common law and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or any chemical, material or substance, use, disposition or exposure to which is
prohibited, limited or regulated by any governmental authority, including,
without limitation, as to labeling, storage,

 

11

 

 

 

use, generation, disposition or disposal. “Environmental Claims” means any and
all administrative, regulatory or judicial actions, suits, demands, demand
letters, claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law.

6.23      Properties. The Company does not own any real property. The Company
has good title to all its personal properties and other assets reflected on the
balance sheet included in the Financial Statements which are, in the aggregate,
in good repair (reasonable wear and tear excepted), suitable for their
respective uses, and free from any liens, charges or encumbrances, other than
those imposed in connection with the Company’s credit facilities or capital
leases disclosed in the SEC Reports. Any real properties held under lease by the
Company are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the conduct of the
business of the Company and are free from any liens, charges or encumbrances,
other than those imposed in connection with the Company’s credit facility or
capital leases disclosed in the SEC Reports.

6.24      ERISA Compliance. The Company and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA. No event has occurred resulting from the Company’s or any Subsidiary’s
failure to comply with ERISA that is reasonably likely to result in the Company
incurring any liability that could result in a Material Adverse Event.

7.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser represents and warrants to the Company as follows:

7.1  Purchase for Own Account. The Purchaser represents that it is acquiring the
Securities solely for its own account and beneficial interest for investment and
not for sale or with a view to distribution of the Securities or any part
thereof, has no present intention of selling (in connection with a distribution
or otherwise), granting any participation in, or otherwise distributing the
same, and does not presently have reason to anticipate a change in such
intention.

7.2  Information and Sophistication. The Purchaser acknowledges that it has
received all the information requested from the Company and considers necessary
or appropriate for deciding whether to acquire the Securities. The Purchaser
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and to obtain any additional information necessary to verify the
accuracy of the information given the Purchaser. The Purchaser further
represents that it or its investment adviser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment.

7.3  Ability to Bear Economic Risk. The Purchaser acknowledges that investment
in the Securities involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

 

12

 

 

 

 

7.4  Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until:

(a)  There is then in effect a Registration Statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

(b)  The Purchaser shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, the Purchaser shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Securities Act or any applicable state
securities laws.

(c)  Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by the Purchaser (i) in compliance with Rule 144 or Rule 144(k) (or any
successor provisions) of the Securities Act so long as the Company is furnished
with satisfactory evidence of compliance with such rule or (ii) to a
shareholder, member or partner (or retired partner or member) of the Purchaser,
or transfers by gift, will or intestate succession to any spouse or lineal
descendants or ancestors, if all transferees agree in writing to be subject to
the terms hereof to the same extent as if they were a Purchaser hereunder.

7.5  Accredited Investor Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501 under the Securities Act.

7.6  Foreign Investors. If the Purchaser is not a United States person (as
defined by Rule 902(k) under the Securities Act), such Purchaser hereby
represents that it has satisfied itself as to the full observance of the laws of
its jurisdiction in connection with any invitation to subscribe for the
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Securities, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale or transfer of the Securities. Such Purchaser’s subscription
and payment for, and his or her continued beneficial ownership of the
Securities, will not violate any applicable securities or other laws of
Purchaser’s jurisdiction. Such Purchaser also hereby represents that such
Purchaser is not a “10-percent shareholder” as defined in Section 871(h) of the
Internal Revenue Code of 1986, as amended.

8.

RESTRICTIVE LEGEND

8.1         The Notes, the Warrants, and the certificates for the Conversion
Shares and the Warrant Shares shall bear such restrictive legends as the Company
and the Company’s counsel deem necessary or advisable under applicable law or
pursuant to this Agreement, including, without limitation, the following:

 

 

13

 

 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE ACT, OR APPLICABLE STATE SECURITIES LAWS OR
UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO
IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.”

8.2         The Company need not register a transfer of shares bearing the
restrictive legend set forth in this Section 8, unless the conditions specified
in such legend are satisfied. The Company may also instruct its transfer agent
not to register the transfer of such shares, unless one of the conditions
specified in the legend set forth in this Section 8 is satisfied.

9.

MISCELLANEOUS

9.1  Binding Agreement. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any third party any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

9.2  Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Washington as applied to agreements among Washington
residents, made and to be performed entirely within the State of Washington.

9.3  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by facsimile to the Company by
the Purchaser and to the Purchaser by the Company of an executed signature page
to this Agreement by the Purchaser who shall previously have been furnished the
final form of this Agreement (other than Schedule 1 hereto) and by the Company
shall constitute the execution and delivery of this Agreement by the Purchaser
and by the Company.

9.4  Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.5  Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed effectively given upon personal delivery or
three days after deposit with the United States Post Office, postage prepaid,
addressed to the Company at 71 Columbia Street, Seattle, Washington 98104, or to
the Purchaser at its address shown on Schedule 1 or the signature page, or at
such other address as such party may designate by ten (10) days advance written
notice to the other party.

 

 

14

 

 

 

 

9.6  Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser to be bound thereby.

9.7  Expenses. The Company shall pay all costs and expenses incurred by the
Company and the Purchaser with respect to the negotiation, execution, delivery
and performance of this Agreement and the Note. If action is instituted to
collect the Note or to enforce obligations hereunder by the Purchaser, the
Company promises to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred in connection with such action.
The Company hereby waives notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor and all other notices or demands
relative to this instrument.

9.8  Validity. If any provision of this Agreement is judicially determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

9.9  Survival of Warranties. The representations, warranties and covenants of
the Company and the Purchaser contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement and the Closing, such
survival to continue for two (2) years commencing as of the Closing. Such
representations, warranties and covenants shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchaser or the Company.

9.10      Entire Agreement. This Agreement, the Exhibit and Schedule hereto
including the Note, the Warrants and the Investor Rights Agreement constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and no party shall be liable or bound to any other in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein.

 

[Signature pages follow.]

 

15

 

 

 

 

                IN WITNESS WHEREOF, the parties have executed this CONVERTIBLE
NOTE AND WARRANT PURCHASE AGREEMENT as of the date first written above.

 

COMPANY:

PHOTOWORKS, INC.

 

By:

                                                               

Name:  Philippe Sanchez                                  

Title:    President & CEO                                

Address: 1260 16th Avenue West                    

Seattle, WA 98119                          

 

 

 

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

 

 

PURCHASER:

SUNRA CAPITAL HOLDINGS, LTD.

 

By:                                          
                                      

Name: __________________________                      

 

Title: __________________________                      

 

Address:                                          
                                          
                                                                       

                                                                       

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

CALIFORNIA PACIFIC CAPITAL LLC

 

 

By:

                                                               

Name:  Joseph Waechter                                  

Title:    Manager                                               

Address: 50 California Street                          

Suite 1500                                        

 

San Francisco, CA 94111                

Facsimile:                                                         

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

THE STEPHEN CHANDLER FAMILY TRUST

 

By:                                          
                                      

Name: Steve Chandler                                                 

 

Title: Trustee__________________________          

Address:1592 Virginia Road                                      

San Marino, CA 91108-1934                      

Facsimile:                                          
                                          
                                                   

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

MATINICUS LP

 

By:                                          
                                      

Name: __________________________                      

 

Title: __________________________                      

 

Address:187 Foreside Road                                        

Falmouth, ME 04105                                  

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

KENT JOHNSON

 

                                          
                                             

Address:177 Riverside Avenue, Suite F-1050            

Newport, CA 92663                                    

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

JEFFREY HARVEY (IRA)

 

By:                                          
                                      

Name:                                          
                                                                               

Title:                                          
                                  

Address:c/o Janney Montgomery Scott LLC              

1801 Market Street                                        

Philadelphia, PA 19103                              

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

THE TINA P. AND TIMOTHY W. GOODWIN MARITAL TRUST

 

By:                                          
                                      

Name:                                          
                                                                               

Title:                                          
                                  

Address:P.O. Box 5330                                               

Saipan, MP 96950                                        

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

MARK ABELSON

 

                                          
                                             

Address:8 Ridgecrest Terrace                                    

San Mateo, CA 94402                                  

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

JOHN C. JONES

 

                                          
                                             

Address:Box 10001, PMB 495                                  

Saipan, MP 96950                                        

Facsimile:                                                                     

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

PURCHASER:

PHILIPPE SANCHEZ

 

                                          
                                             

Address:6924 SE Allen Street                                    

Mercer Island, WA 98040                            

Facsimile:                                                           

 

 

SIGNATURE PAGE TO

CONVERTIBLE NOTE, WARRANT AND COMMON STOCK PURCHASE AGREEMENT

 

 

SCHEDULES AND EXHIBITS

Schedule 1

Purchaser Schedule

 

Exhibit A:

Form of Convertible Note

 

Exhibit B:

Form of Warrant

 

Exhibit C:

Purchaser Withholding Exemptions

Exhibit 3.6:

Form of Investor Rights Agreement

Exhibit 4.1(f):

Opinion of Company Counsel

 

 

 

 

 

SCHEDULE 1

 

PURCHASER SCHEDULE

Name of Purchaser

 

Date of Purchase

Principal amount of Note

Number of Shares subject to Warrants

California Pacific Capital LLC

 

3/14/2006

500,000

250,000

California Pacific Capital LLC

 

3/28/2006

500,000

250,000

The Stephen Chandler Family Trust

 

4/13/2006

150,000

75,000

Matinicus LP

 

4/13/2006

75,000

37,500

Matinicus LP

 

5/5/2006

150,000

75,000

Matinicus LP

 

5/16/2006

150,000

75,000

Sunra Capital Holdings, Ltd.

 

5/17/2006

200,000

100,000

Kent Johnsen

 

5/18/2006

100,000

50,000

Jeff Harvey (IRA)

 

5/18/2006

50,000

25,000

The Tina P. and Timothy W. Goodwin Marital Trust

 

5/19/2006

250,000

125,000

Mark Abelson

 

5/23/2006

100,000

50,000

John C. Jones

 

5/25/2006

50,000

25,000

California Pacific Capital LLC

 

5/26/2006

125,000

62,500

Philippe Sanchez

 

5/26/2006

100,000

50,000

 

 

 

 

 

 